DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received June 22, 2022 has been entered. 
	Claims 1, 3, 8, and 22 have been amended and Claims 29-30 are newly entered. Support for the Amendment is provided by the Applicant’s original disclosure including ¶26-30 of the Specification.
Response to Arguments
	The Applicant’s arguments and remarks received June 22, 2022 (“Remarks”) traversing the March 22, 2022 Non-Final Rejection (“Non-Final Rejection”) have been fully considered. The Applicant contends that the Amendment overcomes the rejection because GEORGE does not disclose or suggest a colloidal gel or slurry that includes water as asset forth by amended Claim 1. Remarks at 6. The Applicant further contends that GEORGE does not disclose ceramic particles comprising a core as claimed for use with a sintering aid, such as the claimed sintering aid film having the claimed thickness wherein the film comprises alumina as set forth in Claim 27. Remarks at 7. Instead, the Applicant contends that GEORGE teaches various nitrides, carbides, borides, and other nonoxide ceramic materials unlike the claimed invention. Remarks at 7.
	While the Applicant’s Amendment is persuasive in overcoming the rejections set forth by the Non-Final Rejection, the Applicant’s arguments with respect to GEORGE are persuasive only in part and GEORGE is relied upon in the rejection set forth below. Contrary to the Applicant’s argument that GEORGE does not teach or suggest the claimed core substrate, GEORGE does teach a core comprising zirconium oxide. Non-Final Rejection at 7 citing GEORGE col. 3 lines 31-41. GEORGE accordingly remains pertinent prior art and is relied upon in the rejections below.
Prior Art
US2011/0198216 to Larsen et al. discloses an anode supported fuel cell comprising yttrium stabilized zirconia components
US2017/0155169 to Hitz et al. discloses ceramic ion conducting structures comprising yttrium stabilized zirconia and a sintering aid such as alumina (¶ [0046]-[0047], [0107]) for electrochemical energy storage devices.
US2016/0285122 to El Batawi et al. discloses solid oxide fuel cells comprising YSZ film components that include alumina additive or sintering aid (¶ [0026], abstract), such as YSZ electrolyte layers (¶ [0030]-[0048]).
U.S. Patent No. 5,035,962 to Jensen discloses a method of making electrodes for solid oxide fuel cells (abstract) that includes making a slurry comprising ysz particles wherein the particles are dispersed in water for deposition onto a substrate (col. 4, lines 56-68).
Geuzens, G. Vanhoyland, J. D’Haen, S. Mullens, J. Luyten, M.K. Van Bael, H. Van den Rul, J. Mullens, Synthesis of zirconia–alumina and alumina–zirconia core–shell particles via a heterocoagulation mechanism, Journal of the European Ceramic Society, Volume 26, Issue 15, 2006, Pages 3133-3138,ISSN 0955-2219, https://doi.org/10.1016/j.jeurceramsoc.2005.08.015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 14-18, 21, and 23-30 are rejected under 35 U.S.C. § 103 as being unpatentable over George et al (US 6,613,383 B1), hereinafter “George,” further in view of U.S. Patent No. 5,035,962 to Jensen, hereinafter “Jensen.”
Regarding claim 1, George teaches a ceramic particle comprising:
	a core substrate chosen from aluminum nitride, silicon nitride, silicon carbide (nitrides of Group 14 elements) (col. 3, lines 16-45) and zirconium oxide (zirconia) (col. 3, lines 31-41); and
	a coating of sintering aid film with a thickness less than 3 nm and covering the core substrate, in this case the ultrathin conformal coating with a thickness more preferably 0.1 nm to 50 nm and most preferably 1 nm to 10 nm (col. 3, lines 52-60) that functions as a sintering aid (col. 4, lines 40-57).
	Applicant is reminded that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see also MPEP § 2144.05). Here, one with ordinary skill in the art would realize to make the sintering aid film coating to be less than 3 nm (see col. 3, lines 52-60) in order to provide the desired sintering aid function (see col. 4, lines 40-57). Therefore, it would have been obvious to have made the sintering aid film thickness to be less than 3 nm in order to provide the desired sintering aid function.
	Applicant is reminded that “‘even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process’” (see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113). GEORGE further discloses all of the structure claimed including the claimed core, the claimed sintering aid film coating, and the claimed thickness of the sintering aid film covering the core substrate. Accordingly, GEORGE discloses a structure that meets all of the claimed limitations and is fully capable of being formed by the claimed product-by-process language “wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition. 
	In addition, Claim 1 of GEORGE recites “an ultrathin conformal coating on particles comprising conducting a sequence of two or more self-limiting reactions at the surface of said particles to form an ultrathin conformal coating bonded to the surface of said particles” where the sequence of two or more self-limiting reactions is described as atomic layer deposition cycles throughout the disclosure. Accordingly, GEORGE discloses application of two or more cycles of ALD which overlaps and renders obvious the claimed product-by-process language “wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition” as claimed. 
	GEORGE does not expressly state the ceramic particles are in a colloidal gel or slurry.
	However, it is well known in the art that many common materials processing techniques for ceramic materials include placing ceramic particles into a slurry in order to make the ceramic particles more suitable for handling and deposition as a film using simple techniques such as doctor blade coating, gravure coating, screen printing, and other well-known common methods used for various ceramic materials applications. The Office takes official notice of this fact.
	One of ordinary skill in the art using the invention of GEORGE would have found it obvious to place the ceramic particles of GEORGE into a slurry. The motivation for doing so would have been to facilitate film formation with the ceramic particles using well-known methods.
	While George discloses ALD coated zirconia ceramic particles, George is silent with respect to the zirconia being partially stabilized zirconia  or yttria stabilized zirconia as claimed, and is further silent with respect to the slurry comprising water.
	Jensen discloses a method of making components of solid oxide fuel cells, such as electrodes, the method comprising depositing an aqueous slurry comprising yttrium stabilized zirconia particles. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified George to comprise YSZ particles as the zirconia particles in the method of George. The motivation for doing so would have been to utilize a material known in the art to be suitable for solid oxide fuel cell components such as fuel cell electrodes as taught by Jensen.
	Additionally, it would have been further obvious to have provided the ALD coated YSZ particles of modified George in an aqueous slurry and the motivation for doing so would have been to use known methods of depositing YSZ particles for the formation of a fuel cell electrode, for example as expressly taught by Jensen.
Regarding claim 2, George further teaches that the sintering aid film thickness is less than 1 nm to 1nm, in this case more preferably 0.1 nm to 50 nm and most preferably 1 nm to 10 nm (col. 3, lines 52-60) that functions as a sintering aid (col. 4, lines 40-57). As discussed in the rejection of claim 1, above, a prima facie case of obviousness exists when the claimed range overlaps with that of the prior art. Here, one with ordinary skill in the art would realize to make the sintering aid film coating to be less than 1 nm to 1 nm (see col. 3, lines 52-60) in order to provide the desired sintering aid function (see col. 4, lines 40-57). Therefore, it would have been obvious to have made the sintering aid film thickness to be less than 1 nm to 1 nm in order to provide the desired sintering aid function.
Regarding claim 3, GEORGE further discloses all of the structure claimed including core and coating of the same composition claimed. GEORGE further discloses a ceramic article made by sintering the ceramic particles of Claim 1 (summary section).
Regarding claim 4, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 1, above. As in claim 1, the limitation “wherein the atomic layer deposition uses a system chosen from a fluid bed reactor, a vibrating reactor, a rotating reactor, a spatial system wherein precursor gases are separated in space, and a batch reactor, and any desired combinations thereof” is such a product-by-process limitation. Since George teaches all of the positively-recited structural limitations the claim is rendered obvious. Furthermore, the claimed colloidal gel or slurry of Claim 1 is obvious for the reasons asserted above with respect to Claim 1.
Regarding claim 8, George is silent with respect to the slurry or sol comprising a dispersant however Jensen discloses the aqueous dispersions of ysz powder may comprise various dispersants to deflocculate the zirconia (col. 4 lines 55-68).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified George to comprise a dispersant in the slurry and the motivation for doing so would have been to deflocculate the zirconia in the dispersion for purposes of forming a slurry suitable for deposition of fuel cell components such as electrodes as expressly taught by Jensen.
Regarding claim 9, George further teaches that all of the structure claimed including a ceramic article of Claim 3 and accordingly inherently teaches the claimed properties.
Regarding claim 14, George teaches the ceramic particles of Claim 1 and therefore teaches “a ceramic precursor powder comprising the ceramic particles of Claim 1” as claimed. GEORGE is silent as to the ceramic particle’s activation energy however GEORGE teaches all of the positively recited structure, configured as claimed, and comprising the same composition claimed. Accordingly, GEORGE inherently teaches the claimed properties. (see MPEP § 2112).
Regarding claim 15, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 1, above. GEORGE discloses the coating of the sintering aid film covering the core substrate comprises island of film across the surface of the ceramic particle where here islands are interpreted to be portions of the film that partially cover the core as is understood in the art with respect to the term “island” in the context of material coatings. GEORGE Example 2 states that basal planes are “randomly covered” with the deposited SiO2 coating whereas edge planes are fairly uniformly covered. Accordingly, because of the lack of complete covering by the coating and because of only randomly coated basal planes, GEORGE teaches embodiments having sintering film of an island structure or partial coverage of the substrate particle. This claim interpretation is consistent with the Applicant’s Specification which recites “a monolayer does not exist around each 8YSZ particle, instead preferring the formation of small Al2O3 islands forming a submonolayer of coverage.”
Regarding claim 16, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 3, above. As in claim 1, the limitation “wherein the coating of the sintering aid film is prepared with one cycle of atomic player deposition and sintered in air at about 1350°C for about 2 hours” is such a product-by-process limitation. Since George teaches all of the positively-recited structural limitations, including a ceramic article made from a ceramic precursor powder comprising the ceramic particles of Claim 1 (col. 2 lines 25-35 “making a ceramic part, comprising forming a shaped mass from a plurality of particles of a sinterable inorganic material that have an ultrathin conformal coating of a sintering aid on their surfaces, and then exposing said shaped mass to conditions sufficient to sinter the particles to form a shaped part”) the claim is rendered obvious.
Regarding claim 17, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 3, above. As in claim 3, the limitation “wherein the ceramic article is prepared with from about one cycle to about 9 cycles of atomic layer deposition” is such a product-by-process limitation. Since George teaches all of the positively-recited structural limitations the claim is rendered obvious. In addition, as discussed above with respect to Claim 1, GEORGE teaches the application of two or more ALD cycles which overlaps the range claimed, and specifically teaches an embodiment comprising 6 ALD cycles of alumina deposition which is within the claimed range.
Regarding claim 18, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 3, above. As in claim 3, the limitation “wherein the ceramic article is prepared with 5 cycles of atomic layer deposition” is such a product-by-process limitation. Since George teaches all of the positively-recited structural limitations of the claimed ceramic article, the claim is rendered obvious. GEORGE teaches the application of two or more ALD cycles which overlaps the range claimed, and specifically teaches an embodiment comprising 6 ALD cycles of alumina.
Regarding claim 21, George further teaches that the sintering aid film is chosen from magnesium oxide and yttrium oxide (yttria) (col. 3, line 61 to col. 4, line 13).
Regarding claim 25, George further teaches that the sintering aid film is alumina as discussed above.
Regarding claim 26, George further teaches that the sintering aid film is a uniform, conformal coating (col. 3, lines 52-60) of the core substrate.
Regarding claim 27, George further teaches, as discussed above, a ceramic particle comprising a zirconia core and a coating of a sintering aid film having a thickness of less than three nanometers and covering the core wherein the film comprises alumina. 
While George is silent with respect to the zirconia core comprising yttria-stabilized zirconia, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have utilized ysz as the type of zirconia for the core. The motivation for doing so would have been to utilize a phase stable material well known in the art to be suitable for use in a variety of applications such as fuel cell electrolyte or electrode layers or dental ceramics as discussed above. 
Regarding Claim 28, George is silent with respect to a solid oxide fuel cell comprising the ceramic particle of Claim 27 however one of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to have utilized the zirconia core alumina coated particle of George in a solid oxide fuel cell, for example as part of the electrolyte layer or as a component in the electrodes because it is well known in the art that ysz particles, along with alumina sintering aid, may be used in fuel cell components.
Regarding Claim 29, George is silent with respect to the slurry comprising a flocculant, however Jensen discloses ysz comprising slurries that further comprise a flocculant because some flocculation of other components of the slurry, such as Ni, are desirable in the formation of SOFC electrodes from the slurry (col. 6, lines 35-60). Accordingly it would have been further obvious to have provided the slurry of modified George with a flocculant in order to ensure some degree of flocculation of the Ni particles in the slurry to result in a desirable degree of flocculation of Ni suitable for the formed SOFC electrode structure as taught by Jensen.
Regarding Claim 30, George further discloses the slurry comprises a viscosity adjusting agent such as a solvent and modified George’s slurry comprises water which is a viscosity adjusting agent because slurry viscosity can be adjusted to some extent by increasing or decreasing the amount of water in the slurry.
Claims 5, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over George and Jensen as applied to claim 1, above, and further in view of Binder et al (US 2007/0142206 A1), hereinafter “Binder.”
Regarding clam 5, George further teaches that the sintering aid film coating comprises Al2O3, in this case alumina (col. 3, line 61 to col. 4, line 13) but does not teach its loading nor that the core substrate is yttria-stabilized zirconia (YSZ) or 8YSZ. However, Binder teaches a ceramic comprising YSZ and an aluminum oxide content of approximately 2.2 wt%, in this case 2.3 wt% (¶ 0037, No. 9) of the ceramic particles, as a sintering aid (¶ 0014). One with ordinary skill in the art would realize that providing such a ceramic particle would facilitate manufacturing a suitable dental ceramic (see ¶ 0037) with use of an aqueous dispersion suitable for deposition of YSZ as taught by Jensen. Therefore, it would have been obvious to have included approximately 2.2 wt% Al2O3 in the sintering aid and YSZ in the core in order to facilitate manufacturing a suitable dental ceramic.	The limitation “added by atomic layer deposition” is a product-by-process limitation. As discussed in the rejection of claim 3, above. The claim is rendered obvious because George and Binder teach all of the positively-recited structural limitations.
	Furthermore, as asserted above with respect to Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the ceramic particles of George into a slurry in order to facilitate film deposition using well-known techniques such as gravure coating, doctor blade coating, or screen printing.
Regarding claim 11, George does not teach that the core substrate is partially stabilized zirconia with an yttrium oxide doping of 3 mole percent. However, Binder teaches a ceramic comprising yttrium-stabilized zirconium oxide with 3 mol% yttrium oxide (¶ 0037). One with ordinary skill in the art would realize that providing such a ceramic would facilitate manufacturing a suitable dental ceramic (see ¶ 0037). Therefore, it would have been obvious to have provided zirconia stabilized with 3 mol% yttrium oxide in order to facilitate manufacturing a suitable dental ceramic.
Regarding claim 13, George does not teach the Al2O3 is included in an amount of 0.2 wt% to 2 wt% of the ceramic particle. However, Binder teaches including Al2O3 as a sintering aid in an amount between 0 and 5.4 wt% (¶ 0014 & 0037). One with ordinary skill in the art would realize that providing such a ceramic particle would facilitate manufacturing a suitable dental ceramic (see ¶ 0037). Therefore, it would have been obvious to have included from about 0.2 wt% to 2 wt% Al2O3 in the sintering aid in order to facilitate manufacturing a suitable dental ceramic.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over George and Jensen as applied to claim 1, above, and further in view of Takeuchi et al (US 6,476,539 B1), hereinafter “Takeuchi.”
Regarding claim 6, George further teaches that the sintering aid film coating comprises Al2O3, in this case alumina (col. 3, line 61 to col. 4, line 13) but does not teach its loading nor that the core substrate is partially stabilized zirconia or 3 YSZ. However, Takeuchi teaches a substrate of partially stabilized zirconia (col. 6, lines 22-40; col. 11, lines 45-63) and alumina as a sintering aid at a loading of 0.05 wt% to 20 wt% (col. 11, line 64 to col. 12, line 13). One with ordinary skill in the art would understand that sintering partially stabilized zirconia with 20 wt% alumina sintering additive would facilitate piezoelectric/electrostricitve element operation (see col. 11, line 64 to col. 12, line 13). Therefore, it would have been obvious to have made partially stabilized zirconia and 20 wt% alumina sintering aid in order to facilitate piezoelectric/electrostricitve element operation.
Claims 7, 20, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over George and Jensen as applied to claim 1, above, and further in view of Park et al (US 2010/0055340 A1), hereinafter “Park.”
Regarding claim 7, George further teaches that the substrate may be zirconia (col. 3, lines 31-41) and the sintering aid film coating is chosen from alumina (col. 3, line 61 to col. 4, line 13) but does not teach that the core substrate is cerium oxide. However, Park teaches a coated ceramic particle comprising a core made of ceria, zirconia, and others (¶ 0025) and a coating comprising silica, alumina, yttria oxide, and others (¶ 0024). One with ordinary skill in the art would realize that substituting the ceria substrate of Park for the zirconia substrate of George would yield the predictable result of providing a ceramic particle with the desired properties (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.). Therefore, it would have been obvious to have made the substrate of ceria in order to achieve the predictable result of a ceramic particle with the desired properties.
Regarding claim 20, George does not teach the solid oxide fuel cell (SOFC). However, Park teaches a SOFC comprising coated particles in components such as the anode and electrolyte (¶ 0035). One with ordinary skill in the art would realize that including the ceramic particles would facilitate SOFC operation (see ¶ 0035). Therefore, it would have been obvious to have included the ceramic particles in order to facilitate SOFC operation.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over George and Jensen as applied to claim 1, above, and further in view of Lim et al (US 2017/0275769 A1), hereinafter “Lim.”
Regarding claim 10, George does not teach that the core substrate is YSZ comprising about 8 mole percent yttrium oxide. However, Lim teaches including YSZ comprising 8 mol% yttria (¶ 0075). One with ordinary skill in the art would realize that including YSZ with 8 mol% yttria would enable electrode fabrication (see ¶ 0074-0079 & 0082-0085). Therefore, it would have been obvious to have included YSZ doped with 8 mol% yttria in order to enable electrode fabrication.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over George and Jensen as applied to claim 1, above, in view of Ito et al (US 2018/0002235 A1), hereinafter “Ito,” further in view of Lim.
Regarding claim 12, George does not teach that the core substrate is YSZ comprising about 4 mole percent yttrium oxide. However, Ito teaches an YSZ core comprising 4 mol % to 7 mol% yttria (¶ 0011-0013). Again, a prima facie case of obviousness exists in the case of overlapping ranges as discussed in the rejection of claim 1, above. One with ordinary skill in the art would realize that providing such an YSZ core would yield an improved dental ceramic (see ¶ 0015). Therefore, it would have been obvious to have made the core substrate YSZ with 4 mole percent yttria in order to yield an improved dental ceramic.
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over George and Jensen as applied to claim 1, above, and further in view of Hoel et al (US 2016/0214165 A1), hereinafter “Hoel.”
Regarding claim 19, George teaches the ceramic particle as discussed in the rejection of claim 1, above, but does not teach the colloidal gel or slurry. However, Hoel teaches a ceramic slurry suitable for 3D printing and a colloidal gel (¶ [0055]-[0056]) where a polymer-solvent gel matrix hosts the colloidal silica and other ceramic particles. Before the effective filing date of the claimed invention, it would have been obvious to have included the ceramic particles in a colloidal gel in order to enable making products via additive manufacturing for a variety of applications as taught by HOEL (abstract, ¶ [0055]-[0056]).
	George is silent with respect to the core comprising ysz or 8ysz, however, as discussed above with respect to Claim 10, Lim teaches including YSZ comprising 8 mol% yttria (¶ 0075). One with ordinary skill in the art would realize that including YSZ with 8 mol% yttria would enable electrode fabrication (see ¶ 0074-0079 & 0082-0085). Therefore, it would have been obvious to have included YSZ doped with 8 mol% yttria in order to enable electrode fabrication, as the core of the zirconia core of George, placed in a colloidal gel suitable to facilitate additive manufacturing methods of fabrication.
Regarding claim 22, modifying George in view of LIM and HOEL as asserted above would have resulted in the invention of Claim 22 wherein the core of the ceramic particle comprises 8ysz and the ceramic particle is present in a colloidal gel ink.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/506235 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a ceramic particle comprising a core and a sintering aid film on a surface of the core and wherein the sintering aid film has a thickness of less than three nanometers (Claims 1 and 10 of the reference application). In addition, the remaining claim limitations of the instant Application are obvious over the claims of the reference application in view of the references cited above for the reasons asserted above with respect to the 35 U.S.C. 103 rejections.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729